Concurring Opinion by
Mr. Justice Jones:
While I agree with the majority of this Court that the regulations promulgated by the Philadelphia Board of Public Education for the collection of this tax on ground rents are not valid, I believe that the real issue on this appeal has not been but should be determined. That issue is the constitutional validity of the enabling statute which empowers the School District of Philadelphia to levy a tax on the owners of ground rents. Solely upon a resolution of that issue and its determination that the enabling statute was invalid did the court below enjoin the School *319District from levying, assessing or collecting the tax. As Mr. Justice Roberts points out in his dissenting opinion: “The majority’s opinion fails to make clear whether or not its decision precludes the Board of Public Education from proceeding to collect the tax under a proper set of regulations, assuming such could be devised”.
In my opinion, the majority of this Court avoids the crucial issue; such regrettable avoidance can only lead to more litigation in this matter to the prejudice of all parties to this appeal. The issue having been squarely raised, it should be squarely met. In my view, the court below correctly decided that this statute was constitutionally infirm and properly enjoined the School District from levying, assessing and collecting this tax.
Mr. Justice O’Brien joins in this concurring opinion.